El Juez Asociado Seño® Cóedova
emitió la opinión del tribunal.
Allá para el 21 de inayo de 1945 se celebró ante el juez recurrido, como juez de la Corte de Distrito de San Juan a cargo de la sala Núm. 1 de dicha corte,, el juicio en un caso de daños y perjuicios seguido por el peticionario contra Eastern Sugar Associates, y quedó el caso sometido al juez. Estando el caso, pendiente de resolución, entró en vigor el 26 de marzo de 1946 la Ley núm. 212 para 11 abolir ’ ’ la Corte de Distrito de San Juan y “crear” el Tribunal del Distrito Judicial de San Juan (Leyes de 1946 (1) pág. 395). A tenor de las disposiciones de dicha ley, el juez recurrido fué nombrado, el mismo día 26 de marzo de 1946, “Juez de la Sección de Remedios Extraordinarios y Procedimientos Es-peciales del Tribunal del Distrito Judicial de San Juan.” Posteriormente, el peticionario solicitó del juez recurrido resolviera el caso de daños y perjuicios que había quedado pendiente, a lo que se negó el juez por entender que care-cía de jurisdicción para ello.
El peticionario solicita un auto de mandamus ordenando al juez recurrido proceda a la resolución del caso de daños y perjuicios. Expedido el auto alternativo, compareció el juez recurrido, así como el Procurador General de Puerto Rico en su representación, explicando que, según la interpre-tación que a la Ley núm. 212 de 26 de marzo de 1946 dan ©1 juez recurrido y sus compañeros del Tribunal de Distrito de San Juan, el juez recurrido sólo tiene jurisdicción o fa-cultad para conocer de aquellos recursos que correspondan a la sección para la cual ha sido- nombrado, careciendo por lo tanto de facultad o jurisdicción para conocer del caso del *281peticionario, que corresponde a otra sección, la “Sección de lo Civil”.
Examinemos, en primer término, las disposiciones de la Ley núm. 212. El artículo primero anuncia que la Corte de Distrito de San Juan queda abolida, y el segundo crea el Tribunal del Distrito Judicial de San Juan. En el tercero y cuarto se determina que la jurisdicción del Tribunal será precisamente la misma que tenía la Corte. El artículo quinto dispone la división del Tribunal en cuatro secciones, la Sección Criminal,(1) la de Relaciones de Familia,(2) la de Recursos Extraordinarios y Especiales,(3) y la de lo Civil,(4) y pasa a exponer los casos de que conocerá cada sección “con arreglo a la jurisdicción” del Tribunal “y para el ejercicio de tal jurisdicción”. Añade que cada sección conocerá además de los “remedios auxiliares” y “medidas y procedimientos incidentales” que se “susciten, surjan o se soliciten dentro de las acciones, recursos, procedimientos y asuntos”, correspondientes a esa sección. El artículo sexto dispone el nombramiento de dos jueces para la Sección de lo Criminal y uno para cada una de las otras secciones, y ex-presa que los jueces “tendrán las mismas facultades y atribuciones que por las leyes vigentes corresponden a los jueces de distrito.” En el artículo séptimo se dispone que cada uno de los jueces del Tribunal actuará como administrador por un término de un año, siguiendo el turno de rotación que establezca la mayoría. El octavo determina que en caso de *282inhibición de uno de los jueces, los otros decidirán por ma-yoría cuál de ellos conocerá del caso, y que si surge un em-pate el Procurador General hará la designación. El artículo noveno dispone cómo y cuándo los jueces podrán actuar in bank. El artículo décimo, reza así:
“Artículo 10. — Todas las acciones, procedimientos, recursos, cau-sas y asuntos civiles y criminales de toda clase, radicados o pendien-tes a la fecha en que entre en vigor esta Ley en la Corte de Distrito del Distrito Judicial de San Juan por la presente abolida, seguirán ventilándose ante el Tribunal del Distrito Judicial de San Juan al cual y a los jueces de cuyas secciones se le confiere jurisdicción expresa para conocer y seguir conociendo de tales acciones, procedimientos, causas, recursos y asuntos, hasta su resolución final de acuerdo con la distribución que más adelante se ordena én este artículo. Los jue-ces del Tribunal del Distrito Judicial de San Juan deberán distribuir entre las distintas secciones referidas en el Artículo 5 de esta Ley todos los procedimientos, causas, recursos, acciones y asuntos civiles y criminales antes mencionados en este Artículo, asignando a dichas secciones todos los dichos procedimientos, causas, acciones, recursos y asuntos con arreglo a la naturaleza de los mismos.”
Las demás disposiciones de la Ley, referentes casi todas a los otros funcionários y empleados del Tribunal, sus atri-buciones, deberes y Compensación,, carecen de especial perti-nencia.
Tenemos que el artículo seis dispone que cada uno de los jueces del Tribunal tendrá las mismas facultades y atribu-ciones de un juez de distrito.' Pero un juez de distrito tiene facultad para conocer de todos los casos en que su corte tenga jurisdicción. Sin embargo, los artículos cinco y diez de la Ley disponen, en efecto, que cada uno de los jueces del. Tribunal de San Juan se ocupará de ejercitar solamente una fracción de las facultades de un juez de distrito, o sea, que conocerá de cierta clase de casos de las varias clases que caben dentro de la jurisdicción del Tribunal. La aparente inconsistencia entre el artículo seis, de ún' lado, y los’ ar-tículos cinco y diez, de otro, puede no obstante explicarse, *283y se nos ocurren dos explicaciones alternativas. Posible-mente la legislatura quiso decir que cada juez del Tribunal de San Juan tendría las mismas facultades de los jueces de distrito en aquellos casos que correspondieran a su sec-ción, y no en otros casos . O posiblemente la legislatura quiso conferir a los jueces de San Juan todas las facultades de los jueces de distrito, siendo meramente directivas, y no ju-risdiccionales o limitativas de la facultad judicial, las dis-posiciones de los artículos cinco y diez referentes a la dis-tribución del trabajo del Tribunal en cuatro secciones.
Para mejor orientarnos respecto a la intención del legis-lador, es conveniente examinar la forma en que estuvo cons-tituida la Corte de Distrito de San Juan basta el 26 de marzo de 1946. Consistía de euatro jueces,(5) distribuyén-dose el trabajo entre los jueces o salas de la misma de acuerdo con un reglamento redactado por un Consejo Judicial compuesto por los jueces y el Procurador General. (6) El reglamento (7) disponía la división de la corte en cuatro salas, la criminal, la civil Núm. 1 (juicios civiles contencio-sos), la civil Núm. 2 (asuntos ex parte,, en rebeldía y mocio-nes) y la civil Núm. 3 (recursos extraordinarios y especia-les), ocupando cada uno de los jueces una de las salas por espacio de cinco meses y pasando entonces a otra sala me-diante un sistema de rotación. Interpretando un reglamento respecto a la distribución del trabajo en otra corte de dis-trito (Humacaó), resolvimos en Pastrana v. Pastrana, 57 D.P.R. 213, que el reglamento era meramente directivo, y no afectaba la facultad o jurisdicción de un juez para interve-nir en un asunto que correspondiera a otro de acuerdo con el reglamento.
*284Esa fué la situación existente cuando la legislatura ac-tuó en 26 de marzo de 1946. En forma clara y definitiva eliminó el sistema de rotación que imperaba en la Corte de Distrito de San Juan, y dispuso que cada uno de los jueces actuara permanentemente en. la sección del Tribunal que le correspondiera. Adoptó sustancialmente el mismo sistema prevaleciente en la Corte de Distrito respecto a la distribu-ción del trabajo en cuatro secciones, si bien hizo ciertos cam-bios en la distribución del trabajo. No dispuso expresamente que el juez nombrado para una sección habría de carecer de jurisdicción o de' facultad para intervenir en asuntos que pudieran corresponder a otra sección. Sí dispuso expresa-mente que al inhibirse el juez de una sección de intervenir en un caso, se designaría otro de los jueces para sustituirle.
No podemos decir, por lo tanto, que de la Ley núm. 212 surja claramente la intención legislativa de alterar radical-mente aquel principio del sistema imperante que determina ■que las disposiciones respecto a la distribución del trabajo entre los jueces de una corte son directivas y no afectan la facultad o jurisdicción del juez para actuar en cualquier caso en que la corte tenga jurisdicción. No solamente deja de surgir claramente la intención legislativa de limitar las fa-cultades o jurisdicción de los jueces del Tribunal de San Juan, sino que el efecto de tal limitación sería tan perjudi-cial a la administración de justicia, tan contrario a la ten-dencia liberalizadora del sistema procesal que ha merecido la aprobación de nuestra legislatura, (8) que no podríamos suponer que tal intención cupiera en el ánimo legislativo de no expresarse en forma clara y terminante. Examinemos por un momento el efecto de la Ley núm. 212 si dispusiera que el juez de una de las secciones del Tribunal de San Juan *285carece de jurisdicción para conocer' de asuntos correspon-dientes a otras secciones. Tendríamos entonces cuatro cor-tes de distrito en San Juan, cada una con jurisdicción limi-tada. Serían nulas aquellas sentencias que dictara el juez de una sección si se determinara luego que de acuerdo con las alegaciones y la prueba el caso realmente correspondía a otra de las secciones. En muchos casos sería difícil de-terminar cuál de las secciones tendría jurisdicción. Por ejemplo, los “remedios auxiliares” y “procedimientos inci-dentales” que se “susciten, surjan o se soliciten” dentro de una acción, corresponden, de acuerdo con el artículo quinto de la Ley núm. 212, a la sección a la cual corresponda la acción principal. Pero muchas veces es difícil determinar si un “remedio” o “procedimiento” es incidental a otra ac-ción, o constituye una acción independiente, y ese problema, que en él sistema procesal moderno usualmente carece de importancia, vendría a convertirse en un problema jurisdic-cional en el Tribunal de Distrito de San Juan. Si se radica una solicitud de injunction o de mandamus en San Juan, co-rresponde a la Sección de Recursos Extraordinarios conocer del caso. Pero si luego de verse el caso resultare improce-dente el remedio solicitado, y procediere dictar sentencia de-claratoria como puede y debe hacerse de acuerdo con las Reglas de Enjuiciamiento Civil sancionadas por la legisla-tura(9) carecería el juez de esa sección de jurisdicción para conocer del caso, y habría que comenzar la acción de nuevo ante el juez de la Sección de lo Civil. Una persona que se creyere privada ilegalmente de su libertad en San Juan, y que desconociere los motivos de su detención, no sabría si dirigirse a la Sección de lo Criminal o a la Sección de Re-laciones de Familia, puesto que la jurisdicción no podría de-terminarse hasta que su guardián explicara si la detención surgió “con motivo de actuaciones de índole penal” (Sec-*286eión de lo Criminal) o con otros motivos (Sección de Eela-ciones de Familia), Una persona que tuviera dereclio a in-demnización por daños y perjuicios y a un injunction para impedir se continuara ocasionando esos daños, y se viera obligada a litigar el asunto en San Juan, estaría sujeta a defensas jurisdiccionales inevitablemente. De decidir que la acción principal era la de daños, y recurrir a la Sección de lo Civil, la otra parte podría insistir en que la acción principal era la de injunction, de la cual sólo tendría jurisdic-ción la Sección de Recursos Extraordinarios. De decidir lo contrario, y recurrir a la Sección de Recursos Extraordi-narios, podría encontrarse con la defensa contraria: de que la acción principal era la de daños y no la de injunction. Y si no pudiera decidirse por ninguna de las dos secciones, y optara por radicar dos demandas separadas, estaría siem-pre expuesta a confrontarse con la defensa de que una de las dos demandas era “incidental” a la otra, y que por lo tanto ambas correspondían a una sola sección.
Los fundamentos expuestos nos llevan inevitablemente a la conclusión de que la Ley núm. 212 debe interpretarse en el sentido de crear un solo Tribunal de Distrito de San Juan, y no cuatro, y de que de acuerdo con dicba ley los jueces del Tribunal tienen facultad y jurisdicción para conocer de cual-quier asunto que quepa dentro de la jurisdicción del Tribunal, aunque tienen el deber, que les señala la legislatura, de distribuir los asuntos de la corte, tanto los que estuvieren pendientes el 26 de marzo de 1946 como los que surgieren después, de acuerdo con la norma trazada en la ley, y si-guiendo esa norma tan fielmente como sea posible sin que-brantar las reglas y principios procesales que en bien de la más rápida y sencilla administración de justicia ha aprobado o sancionado la legislatura.
El juez recurrido tiene por lo tanto facultad y jurisdic-ción para resolver el caso de daños y perjuicios presentado por el peticionario. Aunque normalmente su deber es no in-*287tervenir en casos que correspondan a otras secciones de la corte, en este caso que ya se ha visto ante él y que sólo está pendiente de su decisión, procede que haga uso de la facul-tad y de la jurisdicción que su cargo le confiere.

Debe expedirse el mito definitivo de mandamus.


Causas criminales y recursos de habeas corpus “que surjan con motivo de actuaciones de índole penal.”


 Acciones de divorcio, nulidad de matrimonio, alimentos, filiación, incapa-cidad, tutela, emancipación, ausencia, adopción, patria potestad, dispensa de parentesco, declaratoria de herederos, autorizaciones y administraciones judiciales, testamentarías, abintestato, ad perpetuara memoriam, nombramiento do defensor judicial, habeas corpus que no correspondan a la sección criminal, y casos de delincuentes juveniles.


Injunction, mandamus, certiorari, auto inhibitorio, quo warranto, desahu-cio, reclamaciones de salarios, reclamaciones de bienes muebles, ejecutivos su-marios hipotecarios.


 Todos los casos y asuntos que no correspondan a las otras secciones.


Ley núm. 105 de 16 de septiembre de 1925 (Leyes de 1925, pág. 967) y Ley núm. 132 do 14 de mayo de 1937 (Leyes de 1936-1937, pág. 299).


 Sección 4, Ley núm. 105, supra.


 Reglamento para la Corte de Distrito del Distrito Judicial de San Juáíi, según revisado y promulgado el 18 de diciembre de 1940.


Ley núm. 9 de 5 de abril de 1941 ((1) pág. 331), autorizando a 1* Corto Suprema de Puerto Bieo para promulgar reglas de procedimiento “con el propósito de simplificar los mismos y promover una rápida administración de justicia.” Y véanse las Beglas de Enjuiciamiento Civil aprobadas de conformidad con la ley citada. (60 D.P.R., final del Tomo.)


 Núñez Meléndez v. Réctor, 65 D.P.R. 864, y véanse las Reglas 54 y 81 de Enjuiciamiento Civil.